DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    GELCH & ASSOCIATES, P.A.,
                            Appellant,

                                    v.

              ARKADY BRODSKY and JOSEPH NARDOCI,
                          Appellees.

                              No. 4D18-1216

                         [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. 14-008859 (05).

  Justin Parafinczuk and Marcus J. Susen of Koch Parafinczuk Wolf
Susen, Fort Lauderdale, and Brian J. Holland of Law Office of Brian
Holland, P.A., Fort Lauderdale, for appellant.

   Alexander R. Hunt and Kaitlin R. Stapleton of Goldman and Daszkal,
P.A., Deerfield Beach, for appellee, Arkady Brodsky.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.